ORDER

PER CURIAM.
Llewellyn Richard appeals from his convictions of two counts of robbery in the first degree, § 569.020, RSMo 1994, and one count of robbery in the second degree, § 569.030, RSMo 1994, for which he received concurrent sentences of twenty-five years for each first degree robbery conviction and fifteen years for the second degree robbery conviction. Mr. Richard contends that the trial court erred by failing to define “dangerous instrument” in the jury instructions on first degree robbery. Mr. Richard also appeals from the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief, claiming ineffective assistance of counsel in that his trial counsel failed to call an alibi witness whose testimony would have exonerated Mr. Richard.
The judgments of the trial court and the motion court are affirmed. Rules 84.16(b) and 30.25(b).